Citation Nr: 1514897	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-29 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent prior to November 30, 2012 and in excess of 30 percent from February 1, 2014 onward for a right knee disability.

2.  Entitlement to service connection for a left knee replacement with instability and surgical scar, claimed as secondary to the service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1998 to February 2002.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from September 2005 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via video conference in Atlanta, Georgia in February 2015.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left knee disability to include as secondary to a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 30, 2012 the Veteran's right knee disability was manifested by pain, limitation of motion, locking and popping, but he was not shown to have flexion functionally limited to 15 degrees, or instability in the right knee during this period, and he demonstrated full extension.

2.  The Veteran was assigned a temporary 100 percent rating for convalescence from November 30, 2012 until January 31, 2014. 

3.  From February 1, 2014 onward, the Veteran's right knee disability has been manifested by pain and stiffness, but he has not demonstrated chronic residuals of his knee replacement consisting of severe painful motion or weakness in the right knee, and has not shown any combination of limitation of motion and/or instability that would warrant a rating in excess of 30 percent.   
 
4.  The Veteran's right knee surgical scar is superficial in nature, stable, not painful and not 144 square inches or greater.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent prior to November 30, 2012 and in excess of 30 percent from February 1, 2014 onward for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5257, 5258, 5259, 5260, 5261 (2014).

2.  The criteria for a separate rating for the Veteran's right knee surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The claim for an initial evaluation above 20 and 30 percent for the service connected right knee disability is a downstream issues from rating decisions dated in September 2005, October 2010 and March 2013, which initially established service connection for this disability and assigned the initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 20 and 30 percent for a right knee disability, such noncompliance is deemed to be non-prejudicial to this specific claim.  

Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Veteran was also provided with several VA examinations both before and after his total right knee replacement surgery, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans' Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Initial Increased Evaluation for a Right Knee Disability

The Veteran was initially granted a 10 percent evaluation for his right knee disability in September 2005 under Diagnostic Code 5260.  He disagreed with the rating, and was assigned a higher evaluation of 20 percent in an October 2010 rating decision with an effective date as of the date his claim was received.  A 100 percent evaluation from November 30, 2012 to February 1, 2014 and 30 percent onward in a March 2013 rating decision under Diagnostic Code 5055.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.

As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum at any time during the course of the Veteran's appeal; and there has been no allegation to the contrary.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014). 

With these Diagnostic Codes excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the right knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Veteran's claim for a right knee disability was received in January 2005.

The Veteran was afforded a VA examination in June 2005 for his right knee disability.  At that examination the Veteran was found to be experiencing arthrofibrosis of the right knee, postoperative (following a meniscus procedure).  The Veteran reported symptoms of constant popping of the knees, grinding of the joints and frequent sharp shocking pains.  He noted that his condition did not cause incapacitation.  The functional impairment the Veteran experienced was a permanently swollen right knee.  The examiner noted that while the Veteran's posture was normal, his gait was abnormal, as the Veteran walked with a limp.  Upon examination, the examiner found that the general appearance of the Veteran's right knee was that it was swollen on the right side.  McMurray and Drawer tests of the right knee were within normal limits.  The Veteran's range of motion measurements of the right knee were as follows: his flexion ended at 85 degrees with pain occurring at 85 degrees, and his extension ended at 0 degrees.  The examiner noted that the joint function was additionally limited by pain and lack of endurance after repetitive use, but was not limited by fatigue, weakness or incoordination.  X-rays revealed degenerative arthritic changes.  The examiner diagnosed the Veteran with osteoarthritis of the right knee with locking pain, joint effusion and crepitus.  The examiner noted that the impact of the Veteran's right knee on his usual occupation was the limited ability to bend his knees.  
In June 2011, the Veteran was afforded a private examination for his right knee.  The Veteran reported experiencing flare-ups of his right knee disability as often as 3 times a day and each time lasting for an unknown amount of hours.  The flare ups were a 10 in severity at their worst, and were precipitated by physical activity.  During the flare ups the Veteran noted that he experienced an inability to climb stairs, inability to stand or walk for a prolonged period of time and locking and painful popping of the knees.  He treated pain with injections, Naproxen, physical therapy and arthroscopy.  X-rays of his right knee which revealed degenerative joint disease with diffuse narrowing of the knee joint space and large degenerative osteophytes, with no evidence of fracture.  The noted symptoms were weakness, stiffness and swelling.  There was tenderness noted on the right knee, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, deformity or guarding of movement.  There was no subluxation noted.  The medical professional noted that there was recurvatum and locking pain in the right knee, but no ankylosis.  

The range of motion measurements for the right knee were as follows: the flexion ended at 90 degrees, with pain at 80 degrees.  Repetitive range of motion was possible.  The Veteran's extension was 0 degrees.  The medical professional noted that the Veteran's joint function in the right knee was additionally limited by pain after repetitive use, but not limited by fatigue, weakness or lack of endurance or incoordination.  The medical professional noted that the Veteran had a scar on his right knee, located at the medial, lateral, proximal right knee and left knee respectively.  The scar was linear, and not painful upon examination.  It was a superficial scar with no underlying tissue damage.  Inflammation was absent, edema was absent, and the scar was not disfiguring.  Further, she noted that the effect of the condition on the Veteran's usual occupation as a truck driver was difficulty with extended sitting and difficulty climbing stairs, as well as unable to do any prolonged standing or walking.  

In May 2013 the Veteran was afforded a Disability Benefits Questionnaire (DBQ) for his knees.  The Veteran's right knee flexion ended at 140 degrees, and his extension was at 0 degrees.  There was no evidence of painful motion.  The Veteran was able to perform repetitive use testing with 3 repetitions.  The examiner noted that the Veteran did not have additional limitation in the range of motion of his right knee following repetitive use testing, and also did not have any functional loss or functional impairment of his right knee.  His muscle strength testing was within normal limits, and there was no evidence of instability or subluxation of either knee.  The examiner noted that the Veteran had previously had surgery for a meniscal condition, with symptoms of joint locking, joint pain and a meniscal tear, in both knees.  The examiner noted the Veteran's history of a meniscectomy in both knees in 2003, 2005 and 2006.  He reported right knee replacement in November 2012, and residuals of severe joint pain and arthritis.  The examiner noted that the Veteran had a scar as a result of his knee surgery, but the Veteran reported the scar was stable and not painful.  The Veteran did not report the use of any assistive devices.  The examiner noted that the Veteran's right knee disability impacted his ability to work, as he had difficulty with prolonged standing and walking.  The examiner further reported no effect on sedentary employment.  

The Veteran testified at a February 2015 Board hearing reporting that his right knee gave him problems with his employment.  Specifically, he had problems sitting down a lot and keeping his knees bent.  He noted that as a truck driver he was required to sit for long periods of time, and his right knee forced him to stop the truck frequently, get out and walk just to get leg circulation.  He also reported he sometimes lost feeling in his legs as a result of sitting for too long.  He did not report any slippage or lockage, but stated that the knee "grinds a lot" and that it would also pop sometimes.  The Veteran reported that he would wear a brace to work out, and that the pain with range of motion was about a 6/10 in severity.  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of 20, 30 and 100 percent disability evaluations based on his pain with movement of the right knee.  For the reasons discussed below, the Board finds that the Veteran's claim for schedular ratings in excess of 20 and 30 percent must be denied.  

First, there is no competent evidence to show that prior to November 30, 2012 the Veteran's right knee flexion was functionally limited to 15 degrees or less so as to warrant a rating in excess of 20 percent under Diagnostic Code 5260.  At its most limited, the Veteran demonstrated flexion to 80 degrees with pain at his June 2011 VA examination.  VA treatment records were also reviewed and show that prior to November 2012, the Veteran's range of motion appears to have been measured on several occasions, including  July and August 2010, and June 2011.  At these treatment sessions, the Veteran demonstrated flexion of his right knee from 90-120 degrees, clearly exceeding the range of motion needed for a higher rating based on flexion.  A disability rating in excess of 20 percent prior to November 30, 2012 under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Separate ratings under 38 C.F.R. § 4.71a , DC Code 5260 (limitation of flexion) and DC 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  

Here, the Veteran has demonstrated full extension at both the 2005 and 2011 VA examinations.  As noted the range of motion of the Veteran's right knee was tested at three occasions between 2010-2011.  In July 2010, the Veteran's extension was limited to 5 degrees, in August 2010 his extension was limited to 8 degrees, and in August 2010 extension was limited to 2 degrees.  The Board does not believe such findings warrant the assignment of a separate compensable rating.  It is noted that the limitation of extension to 8 degrees could be rounded to 10 degrees and then argued that a separate compensable rating was warranted.  However, here, the Veteran's extension was not at any point actually limited to 10 degrees of extension, and multiple range of motion tests both before and after the August 2010 test showed either full extension or extension limited to no more than 5 degrees, neither of which would support a compensable rating.  Moreover, there was no suggestion from the Veteran that his right knee both worsened and then improved during the period on appeal prior to surgery.  As such, the Board concludes that the lone finding of 8 degrees of extension is insufficient to justify a separate compensable rating under Diagnostic Code 5261 prior to November 30, 2012.  The fact remains that on more than 5 occasions, including on multiple occasions both before and after the August 2010 test, the Veteran demonstrated limitation of extension that was clearly noncompensable.  There has been no allegation that the Veteran's right knee improved at any point during his appeal and therefore the logical inference is that the single range of motion test showing extension limited to more than 5 degrees was an outligher. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran was assigned a 20 percent rating under Diagnostic Code 5260 based entirely on functional limitation as a result of pain, to include during periods of flare-ups.  While a 20 percent rating was assigned, at no time prior to his total knee replacement surgery was the flexion of the Veteran's right knee shown to be limited to a compensable level.  However, the Veteran did report pain and lack of endurance with regard to the knee, and he stated that it would flare-up.  Based on the Veteran's reported symptoms, he was given a 20 percent rating.  The Board concurs that the functional limitation should be taken into account, but does not find a basis to assign a rating in excess of 20 percent.

To this end, the Board notes that even if range of motion is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, pain was shown to be present prior to the Veteran's total knee replacement surgery, but the evidence did not show functional limitation such that it could be argued that flexion was limited to 15 degrees.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion in excess of what would be required for even a noncompensable rating under the schedular rating criteria. Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Limitation of motion and instability of the knee may also be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6.  When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Turning to the facts in this case, in June 2011 the examiner observed no evidence of recurrent subluxation of the right knee, and stability testing was negative.  In 2005, McMurray's testing was normal and in June 2011 the examiner was unable to find objective evidence of any instability in the Veteran's right knee.  VA treatment records from prior to November 2012 have been reviewed but do not appear to show even slight instability in the Veteran's right knee, and the Veteran has not voiced any complaints of right knee instability prior to his total right knee replacement surgery.  Therefore, the Veteran a separate rating for instability or recurrent subluxation for his right knee prior to November 30, 2012 is not warranted.

When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, removal of the semilunar cartilage that remains symptomatic may be assigned a 10 percent rating.  

It has been explained by VA's general counsel that Diagnostic Code 5259, dealing with the meniscus can be considered to be a range of motion based Diagnostic Code and that if paired with a second range of motion based rating it could constitute pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998) (noting that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion).  It would naturally follow that Diagnostic Code 5258, which also deals with impairment of the meniscus, could also be precluded in some instances from combination with a rating based on limitation of motion and pain, particularly since to assign a separate rating would be to assign two ratings, each of which was based at least in part on pain, which would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Here, as discussed above, the Veteran was not shown to have compensable limitation of motion in his right knee, but was assigned a 20 percent rating based on a finding that pain caused functional limitation that approximated a 20 percent rating.  As such, to assign a separate rating under either Diagnostic Code 5258 or Diagnostic Code 5259 would in this instance be considered pyramiding, because a rating under either 5258 and 5259 would necessarily be based largely on the Veteran's complaints of right knee pain which are already being taken into account by the 20 percent rating that was assigned for limitation of motion and pain.

On November 30, 2012 the Veteran underwent a total knee replacement surgery on his right knee and he was assigned a 100 percent rating through January 31, 2014 consistent with the VA regulations.  He was then assigned a 30 percent rating under DC 5055.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055, concerning total knee replacement surgery, for one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post total knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Given the foregoing findings, the Board finds that the evidence is insufficient to show that the Veteran's disability is productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The Veteran was provided with a VA examination in May 2013 at which he demonstrated full flexion to 140 degrees with no objective evidence of painful motion.  The Veteran also had full extension without pain.  Repetitive motion testing did not diminish range of motion and did not cause any additional functional impairment of the right knee.  The examiner found no pain on palpation and the Veteran demonstrated full strength.  Stability testing was also normal in the anterior, posterior and medial-lateral, and there was no evidence of subluxation.  The examiner also specifically noted that no weakness was present.

No private treatment records or VA treatment records have been identified following the Veteran's total knee replacement surgery on his right knee.

At his Board hearing in 2015, the Veteran denied any lockage or slippage in his right knee; he also noted that he experienced range of motion problems on occasion, depending on the weather.  He reported that he experienced pain, which he estimated to be 6-10, although he noted that he was relatively used to knee pain at that point.  

Looking at the evidence, it cannot be said that the Veteran experiences severe painful motion or weakness in the right knee.  On range of motion testing at the 2013 VA examination, the Veteran had full range of motion without pain.  Additionally, the examiner found that repetitive motion testing did not cause additional limitation of either motion or function.  

Here, the objective evidence, based on clinical testing, did not reflect any limitation of motion or pain on motion, and while it is certainly plausible, and even quite likely, that the Veteran does continue to experience discomfort in his right knee, it is for that reason that a 30 percent rating is assigned.

There is also no evidence of knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  It was not argued otherwise by the Veteran's representatives.

Indeed, in view of the evidence as described in detail herein - which demonstrates that the symptoms do not meet intermediate degrees of residual weakness, pain, or limitation of motion - it follows that the higher 60 percent rating is not assignable under the circumstances of this case.  Therefore, the criteria for an increased rating under 38 C.F.R. § 4.71a, DC 5055 from February 1, 2014 onward have not been met.  

The Board has considered whether the Veteran's right knee surgical scar warrants a separate, higher rating.  VA received the Veteran's claim for service connection for his right knee in January 2005.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities.  However, the new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Here, the Veteran's claim was received before October 23, 2008 and neither he, nor his representative, has requested review under the revised criteria, the Board will only consider the criteria for rating scars in effect before October 23, 2008.

The June 2011 VA examiner found that the Veteran had a surgical scar located at the medial right knee.  The scar was linear, and not painful upon examination.  It was a superficial scar with no underlying tissue damage.  Inflammation was absent, edema was absent, and the scar was not disfiguring.  Additionally, the May 2013 examiner noted that the Veteran had a scar as a result of his knee surgery, but the Veteran reported the scar was stable and not painful.

To warrant a compensable rating under the applicable criteria for scars, a superficial scar that is on a location other than the head, face, or neck, must affect an area or areas of 144 square inches (929 square centimeters) or greater (Diagnostic Code 7802).  Any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 may be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2005).  Based on the June 2011 and May 2013 VA examinations, the surgical scar does not warrant a higher rating under Diagnostic Codes 7800-04.  The Veteran's knee scars were superficial and not 144 square inches or greater.  The scars were also neither unstable or painful.  

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of 20, 30 and 100 percent ratings during this appeal, and no increase under any of the relevant Diagnostic Codes has been demonstrated.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating greater than 20 percent prior to November 30, 2012, and greater than 30 percent from February 1, 2014 onward for the Veteran's right knee disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5260 and 5055, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain, limitation of motion and other problems associated with knee replacement surgery.  See 38 C.F.R. § 4.71a.  The 20 percent rating under Diagnostic Code 5260 and the 100 and 30 percent rated under DC 5055 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion, locking, popping and replacement of the knee.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's right knee related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee disability with pain, limitation of motion, knee locking and knee replacement and referral for consideration of an extraschedular evaluation is not warranted.  

At his hearing, the Veteran testified that he would have to get out and stretch his right knee when driving long distances as a truck driver.  However, even if the schedular rating criteria were not found to account for such limitation, the Veteran has not required hospitalization for his right knee, beyond the total knee replacement surgery itself, and the right knee disability has not caused marked interference with employment.  At his hearing, the Veteran indicated that he had not specifically missed work for his right knee, but rather had been able to work around it.  As such, referral for extraschedular consideration is not warranted under either prong of Thun.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, at his recent Board hearing in February 2015 the Veteran indicated that he is employed as a truck driver, and it has not been suggested that the Veteran cannot work on account of his right knee disability.  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial evaluation in excess of 20 percent prior to November 30, 2012 and in excess of 30 percent from February 1, 2014 onward for a right knee disability is denied.


REMAND

The Veteran is seeking service connection for a left knee disability which he believes is the result of his service connected right knee disability.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 
The Veteran had a VA examination for his left knee in May 2013, and an opinion was issued with regard to whether his left knee disability was secondary to his right knee disability.  In that opinion, the examiner asserted that it was less likely than not that the Veteran's left knee was "proximately due to or the result of" the Veteran's service connected condition.  He opined that the reasoning behind this determination was in the medical records, specifically in the findings that the Veteran's left knee has appeared to be worse than his right knee throughout his years of bilateral knee treatment.  This includes the finding that the Veteran required a left knee replacement before he required a right knee replacement.  The examiner also noted a finding in June 2011 that the Veteran's gait was normal.

However, the examiner did not specifically comment on whether the left knee disability might have been aggravated by the right knee, and the Court of Appeals for Veterans Claims (Court) has found that when a medical opinion asserts that a claimed disorder is not "caused by" a service-connected disability, it is unclear whether such an opinion encompasses the question of aggravation under 38 C.F.R. § 3.310.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  

As such, to be considered adequate by the Court, a medical opinion must address questions both of secondary and of aggravation.

Additionally, the Veteran submitted a November 2014 private opinion from a physician, opining that the Veteran's left knee condition was more likely than not aggravated by his right knee condition.  However, the physician used terms such as "potentially," and "most likely "within the opinion, rendering the opinoin somewhat equivocal, and the physician failed to suggest a baseline of the left knee from which the right knee was aggraveated.  Further, the physician does not address the various reports throughout the Veteran's medical record of his left knee being worse than his right knee, to include the fact that he had left knee replacement surgery before his right knee.  

In light of the above, the Board finds that an addendum VA opinion should be sought to ascertain whether the Veteran's diagnosed left knee disability was caused or aggravated by his service-connected right knee disability, to include consideration of the medical reports of left knee problems and the November 2014 private opinion.  38 C.F.R. § 3.159(c)(4)(holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who provided the May 2013 VA opinion for the Veteran's left knee disability.  If the May 2013 VA examiner is unavailable, the Veteran's claims file should be provided to another examiner for review.  If an opinion cannot be provided without an examination, one should be provided.  A complete rationale should be provided for any opinion. 

The examiner should again review the Veteran's claims file and the answer the following questions:

a) Is at least as likely as not (50 percent or greater) that the Veteran's left knee disability was caused by his right knee disability?  Why or why not?

b)  Is at least as likely as not (50 percent or greater) that the Veteran's left knee disability was aggravated (permanently increased in severity beyond the natural progression of the disability) by his right knee disability?  Why or why not?

If aggravation is found, the examiner should identify to the extent possible: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the right knee disability.  

For the examiner's benefit, an opinion which simply concludes that the left knee disability is not "secondary to" the right knee disability is insufficient for the purpose of adjudicating whether aggravation occurred.  

In providing the requested opinions, the examiner should specifically address (1) the Veteran's reports within his medical record of left knee pain described as worse than his right knee pain and (2) the November 2014 private opinion suggesting that the right knee disability had aggravated the left knee disability.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Then, the case should be returned to the Board for further appellate review.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


